Citation Nr: 1441386	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than depression, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2007 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2010 hearing held at the RO.  A transcript of this hearing is of record.

In February 2014, the Board granted service connection for major depressive disorder and remanded the appeal for further development with regard to the Veteran's claim for an acquired psychiatric disorder, to include PTSD.  As there has been substantial compliance with the remand directives, the Board finds that no further development is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

When the matter on appeal was previously before the Board in February 2014, the Board broadened the issue to include service connection for any psychiatric disorder, other than depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) and Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

The electronic record shows that a new address was reported for the Veteran in April 2014, but VA correspondence that was mailed to the Veteran in May 2014 was mailed to his old mailing address.  This correspondence, which consists of a May 2014 statement of the case and notice that the Veteran's appeal has been returned to the Board's docket, was returned to VA as undeliverable and without a forwarding address.  Nevertheless, as the correspondence was also mailed to the Veteran's representative, the Board finds that the Veteran has not been prejudiced thereby.  The Board will therefore proceed to decide the case on the merits.

During his August 2010 hearing, the Veteran's representative contended that the Veteran's ability to work has been severely hampered due to his psychiatric condition.  As the issue of the Veteran's employability has not been addressed previously, but has been raised by the record, the Board refers the Veteran's claim of entitlement to a total disability rating based on individual employability to the agency of original jurisdiction (AOJ) for consideration in the first instance.


FINDING OF FACT

The Veteran does not a have an acquired psychiatric disorder, other than depression, that was incurred in or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than depression, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA sent the required notice in letters dated September 2006 and April 2014.

Pursuant to VA's duty to assist, VA has associated with the Veteran's file his VA treatment records and statements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also associated with the Veteran's file are records from his Social Security Administration (SSA) file, service treatment records (STRs), and VA treatment records.

VA issued a formal finding in June 2011 in which it was determined that inpatient clinical records concerning the Veteran's alleged 1978 vasectomy are unavailable for review.  Generally, VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule in such situations.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that the unavailability of the records that document the Veteran's 1978 in-patient vasectomy does not prejudice the Veteran because these records were only necessary to corroborate the occurrence of an in-service stressor that the Veteran has alleged contributed to his PTSD, a disorder that he does not currently have.  Thus, although these records are unavailable, the Veteran is not prejudiced because his claim fails on another ground.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there can be no claim in the absence of a proof of present disability).  The Board also acknowledges that the Veteran submitted an April 2009 statement in which he contended that STRs showing his treatment for injuries sustained as a result of physical abuse in boot camp are also missing, but finds again that because the Veteran's claim for PTSD fails on the ground that he does not currently have PTSD, corroboration of the occurrence of an in-service stressor is unnecessary.  These matters are addressed further in the discussion below.  

VA's duty to assist also requires VA to provide an examination or obtain a medical opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  In the present case, VA provided examinations and obtained opinions in December 2010 and May 2014.  Review of the examination reports indicate that the examiners reviewed the Veteran's relevant medical history and considered the relevant diagnostic criteria before offering detailed opinions.  Thus, the Board finds these reports highly probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned AVLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ enumerated the issues on appeal and solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claims based on the current record.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for PTSD in particular requires medical evidence diagnosing the condition under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), or by findings supported in an examination report; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  

During the Veteran's August 2010 hearing, the Veteran contended that he has a psychiatric disorder due to his service.  He contended that two in-service stressors have caused him to develop PTSD-an assault by a drill instructor and an assault by a physician who failed to anesthetize the Veteran before conducting a vasectomy.  The Veteran's mother, who also attended the hearing, testified that her son informed her during his service that he was being physically abused and reported that she observed that he had a black eye during one of her in-service visits in 1975.  She also reported that during basic training in 1975, the Veteran informed her that he demonstrated some suicidal ideation.  With regard to the claimed stressor that he was assaulted by a physician, the Veteran contended that the physician threatened to court martial him to cover up the surgery and that he has not trusted doctors since that time.  With regard to psychiatric problems, generally, the Veteran and his mother testified that they noticed that the Veteran had a problem when he developed a problem with drugs and alcohol.

The Veteran's STRs include an October 1977 report of medical history in which the Veteran stated that he was in good health, but has experienced "depression or excessive worry."  The report of a June 1979 examination, which was conducted contemporaneous to his discharge from service, is negative for any reports or complaints of psychiatric problems.  This examination report indicates that the Veteran's psychiatric system was "normal" at that time and includes the Veteran's endorsement that he did not feel as though he had a serious defect or condition at that time.  The endorsed statement informed the Veteran that any defects found upon examination may entitle him to certain benefits from VA and he was advised to contact VA should he require further information in that regard.  Notably, however, the record is negative for any subsequent correspondence from the Veteran regarding his entitlement to benefits regarding a psychiatric disability until he filed the present claim in 2006.  Overall, the evidence is negative for in-service reports of a psychiatric disorder other than depression, a condition for which the Veteran has service connection.

Multiple VA records dated November 2011 to March 2013 indicate that the Veteran has "possible" PTSD related to an in-service assault in addition to major depressive disorder, dysthymia, and generalized anxiety disorder, which the clinicians have not attributed to the Veteran's service.  Here, the Board finds that a note regarding "possible" PTSD does not constitute a definitive diagnosis that is sufficient to support a claim for service connection.  The Board also finds it probative that these records include the results of a negative PTSD screen, which was documented in January 2012.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

VA records dated July 2004 to November 2006 note that the Veteran has non-combat PTSD.  However, review of these records fail to show that the treating clinicians engaged in a review of the Veteran's medical history beyond the Veteran's own reports, used the necessary diagnostic criteria to support their diagnoses, or provided rationale to support their conclusions.  Thus, the Board affords little probative value to this evidence.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2013); Nieves-Rodriguez, 22 Vet. App. at 304 ("[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.").

In addition, the Board acknowledges that an August 2004 psychiatric/psychological medical report in the Veteran's SSA records and February 2009 VA treatment records also document a diagnosis of PTSD.  The Board finds, however, that these records did not link the Veteran's psychiatric symptoms to an in-service stressor, as required by regulation, nor did the evaluating clinicians make reference to the in-service incidents that the Veteran has claimed as PTSD stressors.  38 C.F.R. § 3.304(f).  For the foregoing reasons, the Board assigns little probative value to the aforementioned diagnoses.  See Jandreau, 492 F.3d at 1376.

The Veteran was examined by a VA clinician in December 2010.  During the examination, the Veteran reported that, during service, he was harassed, experienced stress due to marital problems during service, and began using marijuana.  As per the Veteran's report, he went through periods of depression and began to use heroin and cocaine postservice.  The examiner noted that the Veteran was diagnosed with major depression.  After reviewing the Veteran's file and examining the Veteran, the examiner diagnosed the Veteran with recurrent major depression and marijuana abuse in remission, and concluded that the Veteran's symptoms of depression are at least as likely as not related to in-service stress and harassment.

VA provided another examination in May 2014, during which the Veteran reported that his PTSD stressors are his 1978 vasectomy, in-service harassment, and seeing a serviceman with a screwdriver lodged in his head.  The examiner concluded that the Veteran did not demonstrate symptoms congruent with diagnoses of dysthymic disorder, generalized anxiety disorder, or PTSD.  Specifically, with regard to PTSD, the examiner concluded that the Veteran's claimed stressors are inadequate to support a diagnosis of PTSD and supported this conclusion by noting that the Veteran does not experience intrusive symptoms, persistent avoidance of stimuli, negative alterations in cognition or mood, marked arousal or reactivity, or clinical disturbance and significant impairment in social or occupational functioning.  The examination report indicates that the Veteran has major depressive disorder, but that his depression was in remission.  The examiner diagnosed the Veteran with a personality disorder, not otherwise specified, with avoidant features.  Notably, personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries for VA compensation purposes; thus, they are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013).

Review of the December 2010 and May 2014 examination reports indicate that the clinicians who conducted the examinations reviewed the Veteran's relevant medical history and considered the relevant diagnostic criteria before offering detailed opinions.  Thus, the Board finds these reports highly probative.  Stefl, 21 Vet. App. at 124-25; Nieves-Rodriguez, 22 Vet. App. at 304.  While the Veteran's representative asserted in a July 2014 brief that the May 2014 examination is inadequate because the examining clinician evaluated the Veteran under criteria set forth in the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V), the Board notes that the May 2014 examination report indicates that the examiner evaluated the Veteran under both the DSM-V and DSM-IV criteria, and that the Veteran does not qualify for a diagnosis of PTSD under either set of criteria.

Overall, the competent evidence of record shows that the Veteran does not a have an acquired psychiatric disorder, other than depression, that was incurred in or is otherwise etiologically related to service.  In so finding, the Board finds it highly probative that the evidence is negative for a medical diagnosis of PTSD that is non-conclusory and supported by sufficient rationale.  See 38 C.F.R. § 3.304(f); Nieves-Rodriguez, 22 Vet. App. at 304 (the probative value of a medical opinion comes from its reasoning); Young v. McDonald, No. 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014) (lay evidence alone is not competent to diagnose PTSD and entitlement to service connection for this condition cannot arise until the pertinent regulatory requirements are satisfied, including the existence of medical evidence diagnosing the condition).  Thus, the appeal must be denied as to this issue.  See Brammer, 3 Vet. App. at 225 (there can be no claim in the absence of a proof of present disability).  With regard to the claim for service connection for an acquired psychiatric disorder, generally, the Board finds that the competent evidence of record also fails to show that the Veteran has a psychiatric disorder, other than depression, that may be attributed to his active service.  Thus, the appeal must be denied as to this issue as well.

The Board acknowledges that the Veteran and his mother have asserted that the Veteran has PTSD and that he has developed an acquired psychiatric disability due to service, but finds that they are not competent to provide evidence pertaining to complex medical issues such as the diagnosis and etiology of psychiatric disorders.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether the Veteran has a psychiatric disorder and whether such disorder may be attributed to his service are complex questions that are not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

In light of the foregoing, the Board finds that the only competent and adequate evidence of record regarding whether the Veteran has been diagnosed with a specific psychiatric disorder and whether his diagnosed psychiatric disorders are related to service are the opinions that were offered by the VA clinicians who examined the Veteran in December 2010 and May 2014.  Thus, the Board finds that the preponderance of the evidence is against granting service connection for an acquired psychiatric disorder, other than depression.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, other than depression, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


